Citation Nr: 1506873	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  13-00 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to basic eligibility for Department of Veterans Affairs (VA) dependency and indemnity compensation (DIC) benefits.

2.  Entitlement to basic eligibility for VA death pension benefits.

3.  Entitlement to basic eligibility for VA accrued benefits.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Appellant is seeking VA benefits as the surviving spouse of her late husband who died in November 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from decision promulgated in July and August 2012 by the VA Regional Office (RO) in St. Paul, Minnesota.


FINDINGS OF FACT

The record contains no competent evidence demonstrating that the Appellant's late husband had any military service with any branch of the Armed Forces of the United States.


CONCLUSIONS OF LAW

The basic eligibility criteria for consideration of VA DIC benefits, death pension benefits, and accrued benefits are not met.  38 U.S.C.A. §§ 101, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.12a, 3.203 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, however, for the reasons detailed below the Board finds that this appeal must be denied as a matter of law.  In VAOPGCPREC 5-2004 (July 23, 2004) VA's Office of General Counsel  held that the VCAA does not require either notice or assistance when the claim cannot be substantiated under the law or based on the application of the law to undisputed facts.  Similarly, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002). Therefore, no further discussion of the VCAA is warranted in this case.

The Board adds that general due process considerations have been satisfied.  See 38 C.F.R. § 3.103.  The Appellant has been provided ample opportunity to present evidence and argument in support of this claim, and he has in fact done so to include in her Notice of Disagreement (NOD) and Substantive Appeal.  She has indicated that no hearing is desired in conjunction with this appeal.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In this case, the Appellant is seeking VA DIC benefits, death pension benefits, and/or accrued benefits based upon her spouse who died in November 1993.  The Board notes that, as a basic eligibility matter, in order for the Appellant to be entitled for consideration of such benefits her late spouse must have been a "veteran" of active service with the United States Armed Forces.

The term "veteran" is defined as a person who served in the active military, naval or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  Active military service includes active duty, meaning full-time duty in the United States Armed Forces.  38 C.F.R. § 3.6.  "Armed Forces" means the United States Army, Navy, Marine Corps, Air Force or 
Coast Guard, and includes Reserve components.  38 C.F.R. § 3.1.

For the purpose of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or a Certificate of Discharge, with 
Verification from the appropriate service department under the following conditions:  (1) The evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).

The Court has held that "VA is prohibited from finding, on any basis other than a service department document, which VA believes to be authentic and accurate, or service department verification, that a particular individual served in the United States Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Service department findings are binding on VA for purposes of establishing service in the US Armed Forces.  Id., see also Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

Here, the record contains no competent evidence demonstrating that the Appellant's late husband had any military service with any branch of the Armed Forces of the United States.  The Appellant did not identify any dates of service on her initial application for benefits.  In fact, the Appellant stated in her NOD that she did not believe her late husband was in the military at all.  

In view of the foregoing, to include the Appellant's acknowledgement her husband had no military service, there is no legal basis for the Appellant to be awarded eligibility for VA DIC, death pension, and/or accrued benefits.  Consequently, the Appellant's appeal must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


